Title: To Benjamin Franklin from Edward Byrne, 12 June 1779
From: Byrne, Edward
To: Franklin, Benjamin


Sir
Cherburg June 12th 1779
I Writt you of my misfortins Sir in which it lys in your powr to Send mee hom to wher I blong to Feladealfea Sir, I was takn by the Winchilsey frigat wee was bownd to martninq and Kiped one Board of hir Six months and I run away from hir in Jemeaky and Cam to Liverpool and then gat meet of a brigg bownd to Limerick in Irland and from Limerick to London and was Taken by the Privater sloope the 13th of May and Cared into this port of Cherburg Sir pleas your Honer to geet mee my Librty and to Send mee hom to Filedlfea as my Realitions and frinds Lives ther my onkl Cips the Sin of Ship in Wallnot Street and if Not to Send mee to aney pleas or port in aney Ship or Vesel your Honer pleases in amerika Sir I am your Humbl Servant
Edward Byrne—
Mr Franklen
 
Addressed [in a different hand]: A Monsieur / Monsieur franklin Ministre / Plenipotentiaire des Etats / unis de L’Amerique / A Paris
